Exhibit 10.1
Note No. 44958155/10000
REVOLVING CREDIT NOTE

      $10,000,000.00   St. Louis, Missouri     Note Date: January 1, 2010    
Maturity Date: January 1, 2011

For value received, the undersigned, Zoltek Companies, Inc., a Missouri
corporation, Zoltek Corporation, a Missouri corporation, (individually and
collectively hereinafter “Borrowers”; all references to “Borrowers” or
“Borrower” shall mean each and all of the Borrowers), hereby jointly and
severally promise to pay to the order of Southwest Bank of St. Louis (the
“Bank”), in lawful money of the United States of America, the principal sum of
Ten Million Dollars and no/00 ($10,000,000.00), or if less, the amount
outstanding under the Credit Agreement (as hereinafter defined), together with
interest from the date hereof at the rate provided for in the Credit Agreement.
Principal and interest of this Note shall be payable at the time or times
provided in the Credit Agreement.
This Revolving Credit Note (this “Note”) is the Revolving Credit Note referred
to in, and is issued pursuant to, that certain Credit Agreement between the
Borrowers and the Bank dated even date herewith (as amended or otherwise
modified from time to time, the “Credit Agreement”), and is entitled to all of
the benefits and security of the Credit Agreement. All of the terms, covenants
and conditions of the Credit Agreement and all other instruments evidencing or
securing the indebtedness hereunder are hereby made a part of this Note and are
deemed incorporated herein in full. All capitalized terms used herein, unless
otherwise specifically defined in this Note, shall have the meanings ascribed to
them in the Credit Agreement.
This Note is secured by the Collateral described in the Credit Agreement.
Interest hereunder shall be computed on, the basis of actual days elapsed over
the period of a 360-day year. Upon or after the occurrence and during the
continuation of any Event of Default, the outstanding principal balance of this
Note shall bear interest at a variable rate per annum equal to the Default Rate
until the principal balance of this Note is paid in full.
In no contingency or event whatsoever, whether by reason of advancement of the
proceeds hereof or otherwise, shall the amount paid or agreed to be paid to the
Bank for the use, forbearance or detention of money advanced hereunder exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto.
The Borrowers may prepay this Note, in whole or in part, at any time without
premium or penalty, together with accrued interest on the principal amount so
prepaid at the prepayment date.
The termination of the Credit Agreement or the occurrence of an Event of Default
shall entitle the Bank, at its option, to declare the then outstanding principal
balance and accrued interest hereon to be, and the same shall thereupon become,
immediately due and payable without notice to or demand upon the Borrowers, all
of which the Borrowers hereby expressly waive.

 

 



--------------------------------------------------------------------------------



 



Time is of the essence of this Note. To the fullest extent permitted by
applicable law, the Borrowers, for themselves and their successors and assigns,
expressly waive presentment, demand, protest, notice of dishonor, and any and
all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and hereby consent
to any extensions of time, renewals, releases or any parties to or guarantors of
this Note, waivers and any other modifications that may be granted or consented
to by the Bank from time to time in respect of the time of payment or any other
provision of this Note.
Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of the Bank in the exercise of any right
or remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by the Bank of any right
or remedy preclude any other right, or remedy. The Bank, at its option, may
enforce its rights against any collateral securing this Note without enforcing
its rights against the Borrowers, any guarantor of the indebtedness evidenced
hereby or any other property or indebtedness due or to become due to the
Borrowers. The Borrowers agree that, without releasing or impairing the
Borrowers’ liability hereunder, the Bank may at any time release, surrender,
substitute or exchange any collateral securing this Note and may at any time
release any party primarily or secondarily liable for the indebtedness evidenced
by this Note.
This Note shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Missouri.
BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY (WHICH BANK ALSO WAIVES) IN
ANY ACTION, SUITE, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OF THE LOAN DOCUMENTS, THE COLLATERAL, OR BANK’S
CONDUCT IN RESPECT OF ANY OF THE FOREGOING.
IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed and
delivered by their respective duly authorized representatives as of the date
first above written.

            ZOLTEK COMPANIES, INC.
      By:   /s/ Zsolt Rumy         Name:   Zsolt Rumy       Title:   Chairman,
President & CEO        ZOLTEK CORPORATION
      By:   /s/ Zsolt Rumy         Name:   Zsolt Rumy        Title:   President
& CEO   

 

 